Citation Nr: 1641624	
Decision Date: 10/27/16    Archive Date: 11/08/16

DOCKET NO.  12-24 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received sufficient to reopen a claim for residuals of left knee injury.

2. Entitlement to service connection for a left knee disability.

3. Whether new and material evidence has been received sufficient to reopen a previously denied service-connection claim for contact dermatitis due to undiagnosed illness.

4. Entitlement to an initial compensable rating for a traumatic brain injury (TBI).

5. Entitlement to an increased rating in excess of 10 percent for post traumatic headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESSES AT HEARING ON APPEAL

The Veteran; the Veteran's Wife


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to February 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2009 and September 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In January 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record. 

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of whether new and material evidence has been submitted for a service connection claim for contact dermatitis and increased ratings for a TBI and post traumatic headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1. The RO denied the Veteran's service-connection claim for residuals of left knee injury in an August 1997 rating decision.  The Veteran did not appeal this rating decision, nor did he submit new and material evidence within one year of the rating decision.

2. The evidence received since the August 1997 rating decision relates to an unestablished fact necessary to substantiate the Veteran's service-connection claim for a left knee condition.

3. Patellofemoral syndrome and recurrent strain of the left knee was not manifest in service and is unrelated to service.

4. Arthritis of the left knee was not manifest in service or to a compensable degree within one year of service and is unrelated to service.


CONCLUSIONS OF LAW

1. The August 1997 rating decision denying service connection for residuals of left knee injury is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2015).

2. As new and material evidence has been received, the claim for service connection for a left knee condition is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3. Patellofemoral syndrome or recurrent left strain of the left knee was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

4. Arthritis of the left knee was not incurred in or aggravated by service, nor can arthritis be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105 (c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New and material evidence is defined as evidence not previously submitted to agency decisionmakers which bears directly and substantially upon the specific matter under consideration; such new and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The Board will generally presume the credibility of the evidence in determining whether evidence is new and material.  Justus v. Principi, 3 Vet. App. 510, 512-513   (1992).  Significantly, however, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In an August 1997 rating decision, the RO denied service connection for a left knee injury.  The Veteran was notified of this denial but did not appeal nor submit evidence within the one year appeal period.  The decision was, therefore, final.  See 38 U.S.C.A. § 7105 (c); 38 C.F.R. §§ 3.156 (b), 20.1103.

At the time of the August 1997 rating decision, the RO considered the claim, service medical records and VA examinations of May 1992, January 1995, and January 1997 among other evidence.  The RO denied the claim on the basis that medical evidence did not support a link between the Veteran's patellofemoral syndrome of the left knee and his in-service left knee injury.  The RO concluded that the documented left knee injury was acute and transitory in nature, and resolved prior to separation.  In essence, at the time of the August 1997 denial, there was no evidence of a nexus between the Veteran's current left knee disability, patellofemoral syndrome, and his in-service left knee injury and subsequent treatment.

Since the August 1997 rating decision, the Veteran has undergone a July 2011 VA examination which provided an additional diagnosis of left knee arthritis and he has provided testimony at his January 2016 Travel Board hearing that he has experienced a continuity of left knee symptoms since his in-service injury.  The evidence is new and material.  In the alternative, the new diagnosis results in a new claim.  Boggs v. Peake, 520 F.3d 1330 (2008).

II. VA's Duty to Notify and Assist

VA's duty to notify was satisfied by a January 2011 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159 (c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated available service treatment records, identified private records, and VA treatment records with the file.  The record does not indicate and the Veteran has not notified VA that additional VA medical records, private medical records, or relevant social security medical records exist. 

The duty to assist includes providing an examination when one is required by law. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  When VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion must be adequately supported and explained.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304   (2008).

The Veteran was afforded a VA left knee examination in July 2011.  The Veteran has not argued, and the record does not reflect, that the examination is inadequate. 38 C.F.R. § 3.159 (c) (4), 4.2; Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner considered the Veteran's relevant medical history and provided a well-reasoned and adequately supported opinion. 

During the January 2016 Board hearing, the undersigned Veterans Law Judge clarified the issue on appeal, identified potential evidentiary defects, and clarified the type of evidence that would support the Veteran's claim.  The actions of the Veterans Law Judge supplement the VCAA and comply with any related duties owed during a hearing.  See 38 C.F.R. §  3.103.

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.
Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

III. Service Connection Left Knee

Veterans are entitled to compensation if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service -the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as "chronic" under 38 C.F.R. § 3.309 (a), such as arthritis, is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303 (b).

In addition, chronic disabilities under 38 C.F.R. § 3.309(a) are presumed to have been incurred or aggravated in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307 (a), 3.309(a).

The Veteran contends that his current left knee condition is related to an in-service left knee injury suffered during boot camp.  The Veteran is competent to report that he injured his left knee in service and that he has experienced a continuity of symptoms.  He is also competent to report when his symptoms were first identified. 

The Veteran denied any joint, knee, or relevant issue upon enlistment.  A June 1987 treatment note documents left knee pain and swelling, the result of it popping.  The assessment was internal derangement of the left knee.  A July 1987 treatment note states that the Veteran felt a pop while completing the "Confidence" course, while hanging upside down.  The Veteran had to sit down for 5 minutes but was able to complete the course.  Assessment was a partially torn mcl or moderate meniscal tear.  An August 1987 treatment note assessed an MCL sprain and possible meniscal tear.   There is no separation examination of record.  

VA treatment records between May 1992 and February 1997 do not document treatment for a left knee condition.  A May 1992 x-ray report documents no abnormalities in the alignment of the bones or in the joint space of the left knee.  There was no acute fracture.  A May 1992 VA examination revealed no left knee condition.  A January 1997 VA examination diagnosed the Veteran with patellofemoral syndrome with patellofemoral crepitus bilaterally.

At the Veteran's July 2011 VA examination, the Veteran was diagnosed with recurrent left knee strain, patellofemoral syndrome, and arthritis of the left knee.  The examiner concluded that the Veteran's left knee conditions were less likely than not due to or a result of his military service.  The examiner explained that while service treatment records document treatment for a July 1987 left knee injury, which was followed by orthopedic and physical therapy, there is no evidence of surgery or invasive procedure.  X-rays were normal.  The final August 1987 orthopedic evaluation diagnosed a Grade I MCL strain.  An August 1987 follow up treatment note recommended a return to duty and further follow up if necessary.  There is no further evidence of chronicity.  

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The probative value of a medical opinion primarily comes from its reasoning; threshold considerations are whether a person opining is suitably qualified and sufficiently informed.  Nieves-Rodriguez, supra.  In this case, the Board accepts the July 2011 VA examiner's opinion that the Veteran's left knee condition is less likely than not related to his military service as highly probative medical evidence on this point.  The Board notes that the examiner rendered his opinion after thoroughly reviewing the claims file and relevant medical records.  The examiner noted the Veteran's pertinent history and provided a reasoned analysis of the case.  See Hernandez-Toyens, 11 Vet. App. at 383; Gabrielson v. Brown, 7 Vet. App. 36, 40   (1994) (the probative value of a physician's opinion depends in part on the reasoning employed by the physician and whether or not (or the extent to which) he reviewed prior clinical records and other evidence).

The Board has also considered the lay statements of record, to include the Veteran's assertion that he has experienced left knee pain since the in-service injury.  Here, the Veteran is competent to report his observations and relate what he was told by medical professionals.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

However, the Veteran's lay evidence of continuity is far less probative than the opinions of the VA professional, as the VA medical opinion is far more detailed and reasoned; thus warranting a greater probative value.  The Board finds that the probative value of the general lay assertions are outweighed by the clinical evidence of record.  In addition, a post-service May 1992 VA medical examination revealed no left knee condition with normal range of motion in all joints and normal x-rays of the left knee.  The Veteran stated that his left knee condition was fine after three weeks in an immobilizer during service, with no deficits.  He did note some pain in cold weather or with long standing or vigorous exercising, but no other complaints.  

The medical evidence of record is afforded greater probative value than the more general lay assertions of the Veteran.  His assertion of continuity is inconsistent with the initial, normal post service examination. 

In sum, there is no reliable evidence linking the Veteran's left knee disability to service.  The contemporaneous records establish that the left knee injury was acute and improved with in-service treatment, there were no manifestations of arthritis within one year of separation, left knee examination was normal in the immediate years following service and arthritis was first manifest many years after separation.  We find the contemporaneous records to be far more probative and credible than the Veteran's report of continuity and treatment.

Here, left knee arthritis was not "noted" during service within the meaning of section 3.303(b).  While the Board notes the Veteran's self-reported history of left knee pain during service and immediately after service, the Board finds that the service treatment records do not show a combination of arthritis manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Furthermore, the evidence does not establish that arthritis was manifest to a compensable degree with one year of separation.  38 C.F.R. §§ 3.307; 3.309.

In essence, the evidence establishes that the left knee healed after an acute in-service injury, he returned to duty with no further in-service treatment, the initial post service examination was normal, pathology, patellofemoral syndrome, was first manifest approximately five years after service, and the onset of arthritis occurred many years after service.  The Board finds the contemporaneous in-service and post-service treatment records are entitled to greater probative weight and credibility than the lay statements of the Veteran. 
The more probative evidence establishes that he did not have a chronic left knee condition during service or within one year of separation.  Furthermore, the evidence establishes that the remote onset of a left knee condition is unrelated to service.  The Board finds that the preponderance of the evidence is against the claim and the claim must be denied.


ORDER

The application to reopen the claim for service connection for residuals of left knee injury is granted

Entitlement to service connection for a left knee condition is denied. 


REMAND

In a December 2009 rating decision, the RO granted service connection for a TBI with a noncompensable evaluation, denied an increased rating for post traumatic headaches, and denied reopening the Veteran's service connection claim for contact dermatitis due to undiagnosed illness.  In March 2010, the Veteran submitted a Notice of Disagreement with regard to the December 2009 rating decision. 

The issues were certified before the Board and the Veteran testified before the undersigned Veterans Law Judge regarding these issues in January 2016.  However, a review of the file does not reveal a Statement of the Case (SOC) or Substantive Appeal specific to these issues.  A review of  the Veterans Appeals Control and Locator System (VACOLS) indicates that the relevant SOC was issued on August 2, 2012.  However, the SOC of record with that date pertains only to the service connection claim for a left knee condition decided above.  

The Board has attempted to administratively verify the issuance of a SOC specific to these three issues and associate it with the file.  However, the Board was unsuccessful in doing so.  Furthermore, a July 2016 statement from the Veteran's representative states that a SOC specific to these issues has not been issued, suggesting that the Veteran's representative is unaware of any SOC issued.  As a SOC has not been issued regarding these claims, the Board does not have jurisdiction over the matter and it must be remanded to the attention of the Agency of Original Jurisdiction (AOJ).  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The AOJ should take all indicated action in order furnish the Veteran an SOC concerning his claims for an increased rating for a TBI and post traumatic headaches and his claim to reopen for service connection for contact dermatitis.  The Veteran should be advised that he still needs to file a timely Substantive Appeal in response to the SOC to perfect an appeal concerning this claim to the Board.  38 C.F.R. §§ 20.200 , 20.302(b) (2015).  The Veteran also should be advised of the time limit for perfecting the appeal.  Only if he perfects an appeal of this additional claim should it be returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals  

Department of Veterans Affairs


